DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11676023, 11838027, 11845557, and 13542560, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The previously cited applications all fail to  mention geometrical centers in an imaging coordinate system associated with each of the radio-opaque or any support for it. As such, the instant application is not entitled to the priority date of these applications and is given the effective filing date of June 21, 2012 (which corresponds to application 13924505).


Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, it is unclear if the “wherein calibration…occurs”, “wherein the center coordinate…is determined by analyzing”, and “wherein a trajectory…is controlled” limitations are steps of the method claim or if the system is only capable of performing such functions. During examination, these features are interpreted to be method steps but clarification in the claims is required.

In Claims 2-6, it is unclear is the “image thresholding” and “threshold setting” is the same thing as in Claim 1 of “analyzing pixels that reach a predetermined value”. During examination, it is assumed that “predetermined value” is the same as the “threshold” of claim 6.

Further regarding Claim 10, the claim is not written in step form but appears to be directed only towards intended use. It is unclear if a tracking step is intended to be required by the claim. During examination, the tracking is interpreted to be a step but the claim requires clarification.
Further regarding Claim 10, “the robot” lacks antecedent basis. It is further unclear to which component of the medical robot system this is referring, since the targeting feature is part of the medical robot system (i.e. circular reference). It is assumed this is tracking the effector or robot arm.
Similar rejections are made for claims 11, 12-16, and 20 as for claims 1, 6, and 10 above.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0215181 to Smith in view of US 6,359,960 to Wahl.
Regarding Claim 1, Smith teaches a method for calibrating to a medical image for use with a medical robot system (surgical robot 15, fig. 1), the medical robot system comprising a targeting fixture comprising a plurality of radio-opaque markers (calibration frame 700 contains radio-opaque markers 730, par. 0132, fig. 16), a display (29, fig. 1), a robot arm (27, 23, fig. 1), an end-effector coupled to the robot arm (30, fig. 1) and controlled by at least one motor (par. 0008), and a computer (computer, par. 0044), said method comprising:
receiving, via the computer of the medical robot system, data associated with the medical image (intraoperative or preoperative CT scan includes patient and calibration frame 700, par. 0132) representative of the plurality of radio-opaque markers in an imaging coordinate system (calibration frame 700 contains radio-opaque markers 730, par. 0132, fig. 16), wherein the display is configured to show the imaging coordinate system (image-guided surgery, par. 0035; the image includes both the anatomy and radio-opaque markers 730, par. 0132);
determining, via the computer, a geometrical center, in the imaging coordinate system, associated with each of the radio-opaque markers (software is used to determine the locations of the centers of the spherical markers 730, par. 0132);
mapping, via the computer, each geometrical center to the associated radio-opaque marker (par. 0134 teaches how the center is mapped to each respective marker; the distances between all markers is known and has unique pattern as shown in Fig. 16 so markers may be distinguished from each other, par. 0130-0133); and
retaining in the computer, a center coordinate for each geometrical center in the imaging coordinate system (the medical robot retains the position information in order to accurately position the robot’s end effectuator relative to the patient, par. 0133-0134),
wherein calibration of the targeting fixture to the imaging coordinate system occurs based upon the center coordinate for each geometrical center (intended use of the calibration frame 700, par. 0132-0133), and
wherein a trajectory of the medical robot system relative to a patient is controlled based upon the calibration of the targeting fixture (par. 0133).
Smith teaches feature detection to determine the geometrical center of the markers (appear as circles on each successive xy plane slice, par. 0134) but does not expressly disclose thresholding technique, i.e. determining the geometrical center by analyzing pixels that reach a predetermined value.
Wahl teaches a method for identifying and locating radio-opaque markers in an image (abstract) wherein determining a geometrical center comprises using image thresholding to define one or more edges of each radio-opaque marker and each geometrical center (image intensity thresholding is used to determine marker shape/edges to detect geometrical center of markers, col. 3, lines 8-44).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the thresholding technique of Wahl in the method of Smith for the predictable result of determining the marker location in an image. In the combination, the thresholding technique of Wahl is used to extract the circles of Smith.

Regarding Claim 2, Smith as modified by Wahl teaches the method of claim 1, and further teaches the feature detection to determine the geometrical center of the markers (appear as circles on each successive xy plane slice, par. 0134), but is silent regarding determining a geometrical center further comprises using image thresholding to define one or more edges of each radio-opaque marker and each geometrical center.
However in the same marker coordinate system field of endeavor, Wahl teaches a method for identifying and locating radio-opaque markers in an image (abstract) wherein determining a geometrical center comprises using image thresholding to define one or more edges of each radio-opaque marker and each geometrical center (image intensity thresholding is used to determine marker shape/edges to detect geometrical center of markers, col. 3, lines 8-44). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the thresholding technique of Wahl in the method of Smith for the predictable result of determining the marker location in an image to achieve precise registration. In the combination, the thresholding technique of Wahl is used to extract the circles of Smith as modified by Wahl.

Regarding Claim 3, Smith as modified by Wahl teaches claim 2, but fails to explicitly disclose wherein image thresholding includes displaying pixels that satisfy a thresholding criterion at an intensity encountered at the edge of a radio-opaque marker to indicate a circular outline of each radio-opaque marker on the medical image.
However in the same marker coordinate system field of endeavor, Wahl further teaches wherein image thresholding includes displaying pixels that satisfy a thresholding criterion at an intensity encountered at the edge of a radio-opaque marker to indicate a circular outline of each radio-opaque marker on the medical image (fig. 3 shows display of circular marker 8.1, which is determined by thresholding technique, col. 4, line 58 – col. 6, line 11).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the thresholding technique of Wahl in the method of Smith as modified by Wahl for the predictable result of determining the marker location in an image in order to increase detection accuracy. In the combination, the thresholding technique of Wahl is used to extract the circles of Smith as modified by Wahl.

Regarding Claim 4, Smith as modified by Wahl teaches the method of claim 3, but fails to explicitly disclose wherein determining a geometrical center includes determining a mean x threshold position of each geometrical center and determining a mean y threshold position of each geometrical center.
However in the same marker coordinate system field of endeavor, Wahl further teaches wherein determining a geometrical center includes determining a mean x threshold position of each geometrical center and determining a mean y threshold position of each geometrical center (principle x-y axes are determined of which represent a mean position of each geometrical center along the respective axis, col. 5, lines 41-63).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the thresholding technique of Wahl in the method of Smith as modified by Wahl for the predictable result of determining the marker location in an image in order to increase detection accuracy. In the combination, the thresholding technique of Wahl is used to extract the circles of Smith as modified by Wahl.

Regarding Claim 5, Smith as modified by Wahl teaches the method of claim 3, but fails to explicitly disclose wherein determining a geometrical center includes determining a two-dimensional (2D) center for each geometrical center by examining a slice for each of two orthogonal view for the associated radio-opaque marker.
However in the same marker coordinate system field of endeavor, Wahl further teaches wherein determining a geometrical center includes determining a two-dimensional (2D) center for each geometrical center by examining a slice for each of two orthogonal views for the associated radio-opaque marker (orthogonal 2D maximum intensity projection views are used to determine each geometrical center as shown in Fig. 2 and Fig. 5, for example, projection images P1 and P3 are orthogonal, fig. 2).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the geometrical center technique of Wahl in the method of Smith as modified by Wahl for the predictable result of determining the 2D center for each geometrical center in order to precisely perform the registration. In the combination, the geometrical center technique of Wahl is used to extract the centers of Smith as modified by Wahl.

Regarding Claim 6, Smith as modified by Wahl teaches the method of claim 1, but does not expressly teach adjusting a threshold setting for determining the geometrical center of each radio-opaque marker if it is determined that one or more geometrical centers cannot be identified. However, setting a threshold value is well-understood in the art and one of ordinary skill in the art before the effective filing date of the invention would have found it routine to optimize the threshold value in order to successfully and reliably detect the markers in the image. Only predictable results would occur in the variable optimization.

Regarding Claim 7, Smith as modified by Wahl teaches the method of claim 1, wherein Smith further teaches  the plurality of radio-opaque markers are disposed on a calibration fixture (markers 730, calibration frame 700, fig. 16).

Regarding Claims 8-9, Smith as modified by Wahl teaches the method of claim 8, wherein Smith further teaches wherein mapping comprises implementing a sorting process to establish each geometric center with the associated radio-opaque marker, wherein the sorting process includes distinguishing a particular one of the radio-opaque markers from other radio-opaque markers by measuring inter-marker distances from mean positions of the plurality of radio-opaque markers in the imaging coordinate system and comparing with retained pre-measured inter-marker distances of each of the plurality of radio-opaque markers based on the calibration fixture (par. 0134 teaches how the center is mapped to each respective marker; the distances between all markers is known via pre-measured laser scan and has unique pattern as shown in Fig. 16 so markers may be distinguished/sorted from each other, par. 0130-0133; it is noted that the sorting process may be performed within a user’s mind by the user viewing the image and the claim does not require any application of a result of the sorting process).

Regarding Claim 10, Smith as modified by Wahl teaches the method of claim 1, wherein Smith further teaches wherein the targeting fixture and each center coordinate is used to track the position of the robot in the imaging coordinate system (par. 0133).

Regarding Claim 11, Smith as modified by Wahl teaches the limitations as shown in Claim 1 above and also wherein the surgical robot comprises a display (29, fig. 1) and a housing (27, fig. 1), wherein the housing further comprises a robot arm (23, fig. 1) and an end-effector (30, fig. 1).
Regarding Claims 12-20, Smith in view of Wahl teaches the limitations as shown in Claims 2-10 above, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neustadter et al., (US20090131734A1) teaches radio-opaque markers comprise features that read upon the claimed limitations.
Wu (US20080170671) teaches radio-opaque markers within a coordinate system that comprises features that read upon the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799